NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 12a0309n.06

                                          No. 09-6536

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                 Mar 20, 2012
UNITED STATES OF AMERICA,                               )
                                                        )                  LEONARD GREEN, Clerk
       Plaintiff-Appellee,                              )
                                                        )       ON APPEAL FROM THE
              v.                                        )       UNITED STATES DISTRICT
                                                        )       COURT FOR THE EASTERN
CHRISTOPHER KELSO,                                      )       DISTRICT OF TENNESSEE
                                                        )
       Defendant-Appellant.                             )
                                                        )
                                                        )


BEFORE: GRIFFIN and KETHLEDGE, Circuit Judges; and THAPAR, District Judge.*

       GRIFFIN, Circuit Judge.

       Defendant Christopher Kelso appeals his convictions for conspiracy to distribute more than

five kilograms of cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1) (“Count One”) and

conspiracy to commit financial transactions involving the proceeds of an unlawful activity (i.e.,

money laundering), in violation of 18 U.S.C. § 1956(h) and (a)(1)(A)(i) (“Count Two”). We affirm.

                                                I.

       The events giving rise to this case began in 2004 when Shermond Alsup of Knoxville,

Tennessee, contacted Jefferson Bivings of Atlanta, Georgia, whom he had met in prison, to obtain

cocaine for distribution in the Knoxville area. Alsup then contacted Dex Hines. Alsup knew Hines


       *
       The Honorable Amul R. Thapar, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 09-6536
United States v. Kelso


from his neighborhood in Knoxville and from previous drug transactions. Alsup told Hines that he

had a cocaine source in Atlanta and proposed that the two of them jointly purchase a kilogram of

cocaine from Bivings, which they would then split and sell separately. Hines agreed.

       Alsup and Hines initially began to purchase one kilogram of cocaine from Bivings every few

weeks; over time, however, they worked their way up to purchasing several kilograms twice a month.

The two men picked up the cocaine from Brent Ooten, an associate of Bivings, at Ooten’s car wash

and other locations in Atlanta. They would bring cash in a bag and give the bag to Ooten, who in

turn would give them the cocaine. They would then sell the cocaine in the Knoxville area and use

proceeds of those sales to buy more cocaine.

       Eventually, Alsup, Hines, Bivings, and Ooten agreed to conduct some of the cocaine

transactions in Chattanooga, since it was conveniently located about halfway between Knoxville and

Atlanta. The procedure in Chattanooga was much the same as it was in Atlanta: Alsup and/or Hines

would drive from Knoxville with the money, and Ooten and/or Bivings would drive from Atlanta

with the cocaine and the parties would make a brief exchange. The location for the exchange would

be at one of two Chattanooga apartment complexes.

       After approximately two years, the conspiracy expanded. Hines testified that he took Kelso,

a long-time friend, fellow motorcycle club member, and cocaine customer who was currently selling

to individuals in the Knoxville area, into the conspiracy to take his place. Kelso, according to Hines,

wanted to get involved with Bivings so that he could obtain more cocaine and make more money.

As Hines put it, “I was introducing [Kelso] to [Alsup, Bivings, and Ooten]. I was going to be done


                                                 -2-
No. 09-6536
United States v. Kelso


with it. . . . [Kelso] will be doing it on his own.”

       The introduction came in late September or early October 2006 when Hines brought Kelso

with him to Chattanooga to purchase five kilograms of cocaine from Bivings. Hines testified that

on this trip Kelso contributed some money so that he could obtain a portion of the cocaine for

himself. Because Hines did not tell Alsup that Kelso would be accompanying him, and because

Bivings spoke only to Alsup on the phone, Bivings was surprised and concerned to see Kelso at the

exchange.

       Nonetheless, Kelso went on the next trip too. On October 18, 2006, Kelso accompanied

Hines and Alsup to Chattanooga to purchase seven kilograms of cocaine from Bivings. Kelso knew

that he was going to be transporting cocaine, agreed to do so in exchange for compensation from

Alsup and Hines, and contributed $7,000 of his own money for the cocaine purchase. Hines and

Kelso rode together in Kelso’s wife’s Toyota Highlander, while Alsup drove his own vehicle. After

stopping for breakfast, the men went to meet Ooten.

       The meeting did not go as planned. As Kelso and Hines neared the apartment complex,

Hines spotted what he believed to be an unmarked police vehicle, and he and Kelso drove away.

Hines, it turned out, was correct in his identification of the unmarked police vehicle: the Drug

Enforcement Administration (“DEA”) had been tracking their cocaine distribution activities via a

wiretap and had been surveilling the transaction. Alsup and Ooten attempted to arrange a meeting

at the alternative location, but were unsuccessful.

       The men were subsequently arrested. Alsup was pulled over by DEA agents in Chattanooga.


                                                 -3-
No. 09-6536
United States v. Kelso


Hines and Kelso were also detained in Chattanooga, though not before agreeing that if they were

arrested, they would say that they had traveled to Chattanooga to look at some motorcycles, which

seemed plausible to them given that they had looked at motorcycles together before. And Ooten was

apprehended by Fort Oglethorpe police officers in Georgia.

       Federal indictments followed. Kelso was charged with conspiracy to distribute more than

five kilograms of cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1) (“Count One”); conspiracy

to commit financial transactions involving the proceeds of an unlawful activity (i.e., money

laundering), in violation of 18 U.S.C. § 1956(h) and (a)(1)(A)(i) (“Count Two”); and conspiracy to

cause bodily injury to a person in retaliation for providing information to law enforcement officials,

in violation of 18 U.S.C. § 1513(b)(2) and (e) (“Count Three”). The case went to trial.

       Kelso’s trial testimony contrasted sharply with the testimony of his co-conspirators. He

claimed that he had no knowledge of any planned cocaine purchase on the day of his arrest; denied

ever having any conversations with Hines about buying and selling cocaine; and asserted that Hines

had told him they were going to Chattanooga to pick up a motor and to look at motorcycles. Indeed,

Kelso intimated that he believed they were going to look at motorcycles right up until the time the

police arrested them. His wife also testified that he went to Chattanooga to look at motorcycles.

       Kelso sought expert help in undermining the opposing testimony. Specifically, he moved

to introduce testimony from a defense attorney regarding the sentencing practices in federal court

to show that witnesses who are defendants in related cases have an incentive to help the government

with their testimony in order to obtain a sentence reduction. The main target of this proposed expert


                                                -4-
No. 09-6536
United States v. Kelso


testimony was Hines, who had altered his original statement to police – that Kelso had nothing to

do with the cocaine transaction – and testified at trial that Kelso was a fellow conspirator. The

magistrate judge granted the United States’s motion to exclude the expert testimony, and the district

court affirmed the magistrate judge’s order.

       The jury returned a mixed verdict. It found Kelso guilty of conspiracy to distribute cocaine

and conspiracy to launder money, but not guilty of conspiracy to cause bodily injury to a person in

retaliation for providing information to law enforcement officials. Kelso moved for a new trial

alleging several errors, but that motion was denied. Several months later, Kelso again moved for a

new trial, this time on the basis of newly discovered evidence, i.e., evidence of the possible

coordination of testimony between Alsup and Hines. The district court denied that motion as well.

       Kelso timely appeals.

                                                  II.

       Kelso argues that (1) there was insufficient evidence to sustain his convictions; (2) the district

court abused its discretion when it granted the government’s motion to exclude his proposed expert

testimony; and (3) the district court abused its discretion when it denied his motion for a new trial

based on the alleged newly discovered evidence. We address these arguments in turn.

                                                  A.

       Kelso first claims, citing this court’s decisions in United States v. Craig, 522 F.2d 29, 31 (6th

Cir. 1975) (finding that defendant’s driving of the co-defendant to an apartment with a closed box

of drugs, without proof of agreement among the parties, was not enough to establish a conspiracy)


                                                 -5-
No. 09-6536
United States v. Kelso


and United States v. Morrison, 220 F. App’x 389, 395 (6th Cir. 2007) (finding insufficient evidence

to support defendant’s conviction for conspiracy to distribute cocaine where there was no evidence

that defendant knew the purpose of the illegal activity centered around drugs), that there was

insufficient evidence to sustain his conviction for conspiracy to distribute cocaine. He asserts that

this case is “considerably weaker” than Craig and Morrison “because not only is there no evidence

he knew there was a particular sort of contraband . . . in his vehicle, but also there is not any evidence

that he knew there was any contraband in the car.” Rather, according to Kelso, “the record

. . . clearly reflects [that] . . . his alleged participation encompassed less than twenty-four hours and

amounted to his driving with a friend from Knoxville to Chattanooga.” We are not convinced.

        When reviewing the sufficiency of the evidence in support of a jury verdict, we view the

evidence in the light most favorable to the government and determine whether any rational trier of

fact could have found the elements of the crime beyond a reasonable doubt. United States v.

Abboud, 438 F.3d 554, 589 (6th Cir. 2006). We do not “reweigh the evidence, reevaluate the

credibility of witnesses, or substitute our judgment for that of the jury.” United States v. Deitz, 577

F.3d 672, 677 (6th Cir. 2009) (internal quotation marks omitted). Moreover, “it is not necessary for

us to exclude every reasonable hypothesis but guilt.” United States v. Avery, 128 F.3d 966, 971 (6th

Cir. 1997). To sustain a conviction for conspiracy under 21 U.S.C. § 846, the government must have

proved beyond a reasonable doubt: (1) an agreement to violate the drug laws, in this case 21 U.S.C.

§ 841(a)(1); (2) knowledge and intent to join the conspiracy; and (3) participation in the conspiracy.

United States v. Sliwo, 620 F.3d 630, 633 (6th Cir. 2010). Proof of the agreement may be


                                                  -6-
No. 09-6536
United States v. Kelso


circumstantial or direct, and the prosecution need not show a formal or express agreement among

the co-conspirators; a tacit or mutual understanding is sufficient. United States v. Gardner, 488 F.3d

700, 710 (6th Cir. 2007).

       The problem with Kelso’s arguments is that they are not supported by the record. The

testimony showed that Kelso knowingly agreed to drive the cocaine from Chattanooga to Knoxville

in exchange for payment from Alsup and Hines; that Kelso was trying to permanently join Alsup and

Hines in their cocaine purchases; that Kelso joined Hines on two such occasions and contributed

money toward the purchase of cocaine both times; and that Kelso would eventually be taking over

for Hines.     Kelso simply ignores this evidence, claiming that Hines’s testimony was

“uncorroborated.” However, “it is well-settled that uncorroborated testimony of an accomplice may

support a conviction in federal court.” United States v. Graham, 622 F.3d 445, 448 (6th Cir. 2010)

(internal quotation marks omitted). Moreover, not all of Hines’s testimony was uncorroborated; for

example, while Kelso claimed that he had never been to Chattanooga with Hines prior to his arrest,

both Hines and Bivings testified that Hines had brought Kelso on a previous trip. Because we may

not reweigh the evidence, reevaluate the credibility of witnesses, or substitute our judgment for that

of the jury, Deitz, 577 F.3d at 677, Kelso’s challenge to his conspiracy conviction must be rejected.

       Kelso next contends that the reasons that “negate his involvement in the drug conspiracy

. . . apply to the money laundering conspiracy charge as well.” We disagree. Kelso was charged

with conspiring to violate 18 U.S.C. § 1956(a)(1)(A)(i), which prohibits promotional money

laundering, i.e., “the reinvestment of proceeds of unlawful activity into the illegal scheme from


                                                -7-
No. 09-6536
United States v. Kelso


which the proceeds were derived.” United States v. Crosgrove, 637 F.3d 646, 654 (6th Cir. 2011).

“The paradigmatic example of this crime is a drug dealer using the proceeds of a drug transaction

to purchase additional drugs and consummate future sales.” United States v. Warshak, 631 F.3d 266,

317 (6th Cir. 2010). To sustain a conviction for promotional money laundering, the government

must prove that the defendant: (1) conducted a financial transaction that involved the proceeds of

unlawful activity; (2) knew the property involved was proceeds of unlawful activity; and (3) intended

to promote that unlawful activity. United States v. Prince, 618 F.3d 551, 554 (6th Cir. 2010).

        This court’s decision in United States v. King, 169 F.3d 1035 (6th Cir. 1999) provides a

useful example. In that case, the defendant argued that the evidence was insufficient to support his

conviction for conspiracy to engage in promotional money laundering. The evidence showed,

however, that “King coordinated a multi-person drug distribution business”; “had a minimal amount

of income from legitimate sources” while his wire transfer payments for drugs were large; and had

“wired funds to his couriers in payment for prior marijuana deliveries.” Id. at 1039. On this record,

we held that there was sufficient evidence to sustain King’s conviction because a rational trier of fact

“could find that the wire transfers involved the proceeds of unreported drug transactions” and that

“King intended to ‘promote’ his ongoing drug business.” Id.

        This case is much the same. Viewing the evidence in the light most favorable to the

prosecution, a rational trier of fact could have found Kelso guilty of the essential elements of

promotional money laundering. Alsup and Hines testified that they had an agreement to use the

proceeds from their sales of cocaine to purchase more cocaine from Bivings, and Hines testified that


                                                 -8-
No. 09-6536
United States v. Kelso


Kelso would be taking over Hines’s role in the cocaine conspiracy. Additionally, Kelso contributed

large amounts of cash to purchase cocaine from Bivings and Ooten twice, and he had numerous

debts, no assets, and no significant source of income other than selling cocaine, such that a rational

trier of fact could conclude that at least part of the $7,000 Kelso contributed on his second trip to

Chattanooga came from the sale of the cocaine he purchased during his first trip. This evidence was

sufficient to sustain Kelso’s conviction.

                                                   B.

        Next, Kelso argues that the district court abused its discretion in granting the government’s

motion to exclude his proposed expert testimony regarding the incentive that witnesses who are

defendants in related cases have to cooperate with the government in order to obtain a lesser

sentence. This argument is without merit. In United States v. Thomas, 74 F.3d 676 (6th Cir. 1996),

a defendant similarly claimed that the district court abused its discretion by refusing to allow him

to introduce testimony from an experienced federal criminal practitioner about the incentive a

witness would have to give false testimony as a result of a plea agreement containing a promise of

a reduced sentence in exchange for cooperating with the government. This court rejected that claim.

We held that “the district court in the instant case did not abuse its discretion by finding that the jury

could fully understand, without expert testimony, the incentive a government witness might have to

lie under oath, and that therefore the proposed testimony would not be helpful to the jury here.” Id.

at 683-84. That holding, as Kelso admits, applies with equal force here.

        To be sure, Kelso asks us “to reconsider” our conclusion in Thomas. But even if we wanted


                                                  -9-
No. 09-6536
United States v. Kelso


to, we have no power to grant Kelso’s request. Salmi v. Sec’y of Health & Human Servs., 774 F.2d

685, 689 (6th Cir. 1985) (“A panel of this Court cannot overrule the decision of another panel.”).

Moreover, there is no reason to think that Kelso is right, and that Thomas is wrong. Kelso has cited

no case in which a court has concluded that excluding such testimony was an abuse of discretion;

at least one other circuit shares the view expressed in Thomas that it is not, see United States v.

French, 12 F.3d 114, 117 (8th Cir. 1993) (concluding that “it is clearly within the realm of common

sense that certain witnesses would have an incentive to incriminate the defendant in exchange for

a lower sentence” and that “[t]he credibility of witnesses is a determination for the factfinder”); and

we have continued to endorse that view in subsequent cases, see, e.g., United States v. Henry, 71 F.

App’x 493, 503-04 (6th Cir. 2003) (per curiam). Accordingly, we hold that the district court did not

abuse its discretion in excluding Kelso’s proposed expert testimony.

                                                  C.

        Finally, Kelso claims that the district court abused its discretion in denying his motion for

a new trial based on newly discovered evidence. However, in his initial brief on appeal, Kelso

merely set out the standard of review and the elements of the claim; he did not argue or explain how

that standard or those elements were satisfied in this case. Furthermore, even though the government

argued in its response that Kelso’s new-trial claim was waived and failed on the merits, Kelso did

not so much as mention that claim in his reply. Because Kelso has not presented any argument in

support of his claim that the district court abused its discretion in denying his motion for a new trial

based on newly discovered evidence, we deem that claim waived. McPherson v. Kelsey, 125 F.3d


                                                 - 10 -
No. 09-6536
United States v. Kelso


989, 995-96 (6th Cir. 1997) (explaining that “[i]ssues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived. It is not sufficient

for a party to mention a possible argument in the most skeletal way, leaving the court to . . . put flesh

on its bones.”) (internal quotation marks omitted).

                                                  III.

        For these reasons, we affirm the judgment of the district court.




                                                 - 11 -